 
WAIVER NO. 4
TO RECEIVABLES PURCHASE AGREEMENT
 
THIS WAIVER NO. 4 (this "Waiver"), dated as of July 20, 2005, is among Truck
Retail Accounts Corporation, a Delaware corporation ("Seller" ), Navistar
Financial Corporation, a Delaware corporation ("Navistar"), as initial Servicer
(Navistar, together with Seller, the "Seller Parties" and each a "Seller Party"
), the entities listed on Schedule A to this Agreement (together with any of
their respective successors and assigns hereunder, the "Financial
Institutions”), Jupiter Securitization Corporation ("Conduit”) and JPMorgan
Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as
agent for the Purchasers hereunder or any successor agent hereunder (together
with its successors and assigns hereunder, the "Agent”), and pertains to that
certain RECEIVABLES PURCHASE AGREEMENT dated as of April 8, 2004 by and among
the parties hereto (the "Agreement"). Unless defined elsewhere herein,
capitalized terms used in this Waiver have the meanings assigned to such terms
in the Agreement.
 
PRELIMINARY STATEMENTS
 
The Seller Parties have requested that the Agent and the Purchasers agree to
waive a certain provision of the Agreement; and
 
The Agent and the Purchasers are willing to agree to the requested waiver on the
terms hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.                       Waiver. Compliance with Section 9.1(f) of the
Agreement is hereby waived for the three Settlement Periods ended June 30, 2005,
the three Settlement Periods ending July 31, 2005, and the three Settlement
Periods ending August 31, 2005.
 
Section 2.                       Representations and Warranties. In order to
induce the parties to enter into this Waiver, each of the Seller Parties hereby
represents and warrants to the Agent and the Purchasers that (a) after giving
affect to this Waiver, each of such Seller Party's representations and
warranties contained in Article V of the Agreement is true and correct as of the
date hereof, (b) the execution and delivery by such Seller Party of this Waiver,
and the performance of its obligations hereunder, are within its corporate or
limited partnership, as applicable, powers and authority and have been duly
authorized by all necessary corporate or limited partnership, as applicable,
action on its part, and (c) this Waiver has been duly executed and delivered by
such Seller Party and constitutes the legal, valid and binding obligation of
such Seller Party enforceable against such Seller Party in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors' rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
 
E-221

--------------------------------------------------------------------------------


 
Section 3.                       Condition Precedent. This Waiver shall become
effective as of the date first above written upon receipt by the Agent of
counterparts hereof duly executed by each of the parties hereto.
 
Section 4.                       Miscellaneous.
 
(a)                 THIS WAIVER SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
 
(c)                 Except as expressly modified hereby, the Agreement remains
unaltered and in full force and effect and is hereby ratified and confirmed.
This Waiver shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns (including any trustee in
bankruptcy).
 
(c)            This Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.


E-222

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered by their duly authorized officers as of the date hereof.


TRUCK RETAIL ACCOUNTS CORPORATION
 
By:      /s/  ANDREW J CEDEROTH
Name:       Andrew J. Cederoth
Title:         V.P. & Treasurer
 
 
NAVISTAR FINANCIAL CORPORATION
 
By:      /s/ ANDREW J CEDEROTH
Name:      Andrew J. Cederoth
Title:        V.P. & Treasurer
 


E-223

--------------------------------------------------------------------------------




JUPITER SECURITIZATION CORPORATION
 
By:   /s/  JILL T LANE
Its:         Authorized Signatory
 
 
JPMORGAN CHASE BANK, N.A., (Sucussor
by merger to Bank One, NA (Main Office Chicago),
Individually as a Financial Institution and as Agent
 
By:  /s/ JILL T LANE
Its:        Vice President
 



E-224

--------------------------------------------------------------------------------


